                              Case 1:21-cv-05344-MKV Document 4 Filed 02/17/21 Page 1 of 1
   NA:'.IE, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY (S)
   OR OF PARTY APPEARING fN PRO PER
    David R. Shoop, Esq . (SBN 220576),Thomas S. Alch , Esq . (SBN 136860)
    SHOOP I A PROFESSIONAL LAW CORPORATION
    970 I Wilshire Blvd. , Suite 950 , Beverly Hills, California 90212. Telephone (3 10) 620-9533
    Jason P Sultzer, Esq. (To be admitted Pro Hae Vice), Joseph Lipari , Esq. (To be admitted
    Pro Hae Vice),Daniel Markowitz, Esq. (To be admitted Pro Hae Vice)
    THE SULTZER LAW GROUP P.C.
    270 Madison Avenue, Suite 1800, New York, NY I 0016. Telephone (212) 969-78 I 0
    Michael R. Reese, Esq (SBN 206773)
    REESE LLP
    I00 West 93rd Street, 16th Floor, New York , New York I0025.Telephone: (2 12) 643-0500


   ATTORNEY (S) FOR:

                                                             UNITED STA TES DISTRICT COURT
                                                            CENTRAL DISTRICT OF CALIFORNIA
 Charles Robbins, individually and on                                                                CASE NUMRER:

 behalf of all others similarly situated,
                                                                                  Plaintiff(s),
                                                V.

 Gerber Products Company (d/b/a Nestle Nutrition, Nestle Infant Nutrition, or
 Nestle Nutrition North America) and                                                                                CERTIFICATION AND NOTICE
 Nurture, Inc. (d/b/a Happy Family Brands and Happy Family Organics),                                                 OF INTERESTED PARTIES
                                                                                Defendant(s)                               (Local Rule 7.1-1)


 TO:         THE COURT AND ALL PARTIES OF RECORD:

 The undersigned, counsel of record for                                   Charles Robbins
 or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
 the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
 or recusal.

                  (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                       PARTY                                                              CONNECTION I INTEREST
Charles Robbins                                                                                     Named Plaintiff and potential class representative

Putative Class Members                                                                              Proposed class members pursuant to Rule 23 subject to
                                                                                                    Court approval

SHOOP I A PROFESSIONAL LAW CORPORATION                                                              Counsel for Plaintiff and the putative class
THE SULTZER LAW GROUP P.C.                                                                          Counsel for Plaintiff and the putative class
REESE LLP                                                                                           Counsel for Plaintiff and the putative class
Gerber Products Company ( d/b/a                                                                     Defendant
Nestle Nutrition, Nestle Infant Nutrition, or Nestle Nutrition                                      Defendant
North America)
Nurture, Inc. (d/b/a Happy Family Brands and Happy Famil




            February 17, 2021
            Date                                                             Signaj:d're



                                                                             Attorney of record for ( or name of party appearing in pro per):

                                                                                    Charles Robbins



CV -30 (05/13)                                                          NOTICE OF INTERESTED PARTIES
